619 S.W.2d 363 (1981)
Jesse L. BEBEE, Petitioner-Appellant,
v.
STATE of Missouri; Mr. Joe Abraniovitz, Sheriff, Newton County, Missouri; Warden, Department of Corrections, Jefferson City, Missouri, Respondents.
No. 12320.
Missouri Court of Appeals, Southern District, Division Two.
July 9, 1981.
Jesse L. Bebee, pro se.
Gary C. Lentz, Pros. Atty., Neosho, for respondents.
PER CURIAM:
Petitioner filed a petition for writ of habeas corpus in the circuit court. It was denied and he filed a notice of appeal to this court. We are obligated to determine if we have appellate jurisdiction. Frey v. Gabel, 574 S.W.2d 38, 39 (Mo.App.1978). We have determined that we do not, as no appeal lies from a decision in a habeas corpus proceeding. Miller v. State, 615 S.W.2d 98 (Mo.App.1981); Hutchinson v. Wesley, 455 S.W.2d 21 (Mo.App.1970).
The appeal is dismissed.
All concur.